DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,399,080. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 11,399,080. A method for generating a two-dimensional selectable user experience (UX) element by utilizing one or more processors and one or more memories, the method comprising: 
providing a client device having a graphical user interface (GUI) for receiving user input, wherein the client device is configured to run interface applications; coupling the client device with one or more server devices via a communication network, the one or more server devices having user interface (UI) metadata; receiving the UI metadata from the one or more server devices; generating, at the client device, a two-dimensional (2D) selectable user experience (UX) element based on the received UI metadata. The difference is the claims US Patent No. 11,399,080 having the limitations executing the two desired actions based on the selected single desired field from the 2D selectable UX element, wherein the 2D selectable UX element is in the form of a table or a matrix, and the method further comprising: receiving user input to select only one cell from the table or the matrix; and executing the two desired actions based on the selected one cell from the table or the matrix, wherein the 2D selectable UX element is a 2D time-period selectable UX element, and wherein one dimension of the 2D time-period selectable UX element represents selectable time duration and the other dimension of the 2D time-period selectable UX element represents pattern data which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/846,735 into the narrower limitation of the U.S. Patent No. 11,399,080 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 8 and 15 of the instant application, they have similar limitations and are anticipatory by claim 1 of the U.S. Patent No. 11,399,080.

Instant Application No. 17/846,735.
Claim 1.  A method for generating a two-dimensional selectable user experience (UX) element by utilizing one or more processors and one or more memories, the method comprising:

generating, at a client device configured to run interface applications, a two-dimensional (21D) selectable user experience (UX) element based on received user interface (U1) metadata from one or more server devices operatively connected to the client device via a communication network;

receiving a single action user input to select a single desired field, which conveys two desired actions, from the 2D selectable UX element: and 






executing the two desired actions based on the selected single desired field from the 2D selectable UX element, wherein the 2D selectable UX element is in the form of a table or a matrix, and the method further comprising: receiving user input to select only one cell from the table or the matrix; and 
executing the two desired actions based on the selected one cell from the table or the matrix, where the 2D selectable UX clement is a 2D time-period selectable UX element, and wherein one dimension of the 2D time-period selectable UX clement represents selectable time duration and the other dimension of the 2D time-period selectable UX element represents pattern data.

US Patent No. 11,399,080.
Claim 1. A method for generating a two-dimensional selectable user experience (UX) element by utilizing one or more processors and one or more memories, the method comprising: 
providing a client device having a graphical user interface (GUI) for receiving user input, wherein the client device is configured to run interface applications; coupling the client device with one or more server devices via a communication network, the one or more server devices having user interface (UI) metadata; 
receiving the UI metadata from the one or more server devices; generating, at the client device, a two-dimensional (2D) selectable user experience (UX) element based on the received UI metadata; receiving a single action user input to select a single desired field, which conveys two desired actions, from the 2D selectable UX element; and
executing the two desired actions based on the selected single desired field from the 2D selectable UX element, wherein the 2D selectable UX element is in the form of a table or a matrix, and the method further comprising: receiving user input to select only one cell from the table or the matrix; and executing the two desired actions based on the selected one cell from the table or the matrix, wherein the 2D selectable UX element is a 2D time-period selectable UX element, and wherein one dimension of the 2D time-period selectable UX element represents selectable time duration and the other dimension of the 2D time-period selectable UX element represents pattern data.






Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1, 8 and 15 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior art, MANN et al. (US Patent Application Publication No. 2021/0342785) fails to disclose or suggest one or more of the features of the independent claims 1, 8 and 15.
In summary, MANN discloses an action in response to an input from a user action or from a change of information contain in a user’s table, across multiple tables, across multiple user devices, an interface enabling a user to select various prompts to associate a communications rule with a cell and trigger table entries characterizing workflow-related communications occurring between workflow participants and interface suitable for enabling users to select one or more options from a selection of options.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 8 and 15.
Specifically, the prior arts fail to teach a method for generating a two-dimensional selectable user experience (UX) element by utilizing one or more processors and one or more memories, the method comprising: generating, at a client device configured to run interface applications, a two-dimensional (2D) selectable user experience (UX) element based on received user interface (U1) metadata from one or more server devices operatively connected to the client device via a communication network; receiving a single action user input to select a single desired field, which conveys two desired actions, from the 2D selectable UX element: and executing the two desired actions based on the selected single desired field from the 2D selectable UX element, wherein the 2D selectable UX element is in the form of a table or a matrix, and the method further comprising: receiving user input to select only one cell from the table or the matrix; and executing the two desired actions based on the selected one cell from the table or the matrix, where the 2D selectable UX clement is a 2D time-period selectable UX element, and wherein one dimension of the 2D time-period selectable UX clement represents selectable time duration and the other dimension of the 2D time-period selectable UX element represents pattern data.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-7, 9-14 and 16-20 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171